SUPPLEMENTAL DETAILED ACTION

This Supplemental Office Action supersedes the Office Action of March 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because the Figures include numbers and letters that are blurry and less than .32 cm (1/8 inch) in height. (See 37 CFR 1.84(p)) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
The claims are objected to because of the following informalities: 
in claim 1, lines 9-10, the Examiner suggests changing “the variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 1, line 4;
in claim 1, lines 15-16, the Examiner suggests changing “the different digital signals divided by the signal dividing unit” to “the divided different digital signals from the signal dividing unit” in order to be consistent with claim 1, lines 13-14;
in claim 1, line 18, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic
in claim 2, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 1, line 4;
in claim 3, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 1, line 4;
in claim 4, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 1, line 4;
in claim 5, line 5, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 1, line 4;
in claim 6, line 10, the Examiner suggests changing “the variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 6, lines 4-5;
in claim 6, lines 16-17, the Examiner suggests changing “the different digital signals divided by the signal dividing unit” to “the divided different digital signals from the signal dividing unit” in order to be consistent with claim 6, lines 14-15; and
in claim 6, line 19, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” in order to be consistent with claim 6, lines 4-5.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
a.	RF unit, signal dividing unit and control unit in claims 1 and 6; 
b,	combination unit in claim 3; and
b.	movable unit in claims 4 and 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 6, the limitation “a predetermined periodic variable timing” on lines 4 and 4-5, respectively, renders the respective claims indefinite. It is unclear what is meant by “a predetermined periodic variable timing” since “predetermined” and “periodic” have meanings that are inconsistent with “variable”. It doesn’t make sense for the timing to be “predetermined”/“periodic” (i.e. fixed or occurring at regular intervals) while also being “variable” (i.e. not consistent or having a fixed pattern; liable to change).
In claims 1 and 6, the claim limitations “signal dividing unit” and “control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to each function. The figures show boxes labelled as “signal dividing unit 14” and “control unit 16” but does show the details/components within these units. Furthermore, the specification does not describe any structure for performing the dividing function or any 
Applicant may:
(a)        Amend the claim so that each of these claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 3, the claim limitation “combination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. FIG. 3(1) shows a box labeled as “combination unit 111” but does not show the details/components within the unit. Furthermore, the specification does not describe any structure for combining the outputs of the plurality of antenna elements in a different combination in accordance with the predetermined variable timing and switching the antenna characteristics. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that each of these claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
With regard to claims 1 and 6, the disclosure does not show or describe sufficient details of the “signal dividing unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (See MPEP 2163.II.A.3(a)) Paragraph [0021] describes the inputs and outputs of signal dividing unit 14 but does not provide any details of how the signal dividing unit generates signals D1 to D4 in accordance with antenna characteristics. The disclosure provides several embodiments of the characteristic variable antenna in Figures 1, 3(1) – 3(3) and 4 and having different antenna characteristics (e.g. directivity and phase in paragraph [0020]) but does not disclose any structure (e.g. components) that change the output signals D1 to D4 based on a different/changing antenna characteristics. For example, how is the signal divided, by the signal dividing unit, into signals D1 – D4 for a characteristic variable antenna as shown Fig. 3(1) compared to a characteristic variable antenna as shown in Fig. 3(a)?
With regard to claims 1 and 6, the disclosure does not show or describe sufficient details of the “control unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (See MPEP 2163.II.A.3(a)) Paragraph [0022] mentions control unit 16 as switching antenna characteristics by selecting one of the four antennas in Fig. 1. However, the disclosure does not describe the structure (e.g. components) of the control unit. For example, the disclosure doesn’t provide any details of how the control unit gives “a predetermined variable timing” for the different embodiments of the characteristic variable antenna in accordance with the sampling period of the ADC. E.g., 
Furthermore, how is “the predetermined variable timing” generated by the control unit for the different embodiments of the characteristic variable antenna since some embodiments are directed to the mechanical aspect (i.e. movement) of the antenna element itself (see Figs. 3(2) and 3(2)) whereas other embodiments are directed to selecting/combining received signals for processing (see Figs. 1, 3(1) and 4)? 
With regard to claim 3, the disclosure does not show or describe sufficient details of the “combination unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (See MPEP 2163.II.A.3(a)) Paragraph [0030] mentions switching the characteristics in accordance with a combination of antennas to be combined but does not provide any structure (e.g. components) or details for performing the switching and/or combining. For example, the disclosure does not provide any details of how the combination unit combines the antenna element outputs with respect to the predetermined variable timing (e.g. how does the predetermined timing affect the combination)? The disclosure also does not describe how/when the antenna characteristics are switched by the combination unit? For example, are the antenna characteristics switched and then the outputs of the antenna elements are combined? 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (US Patent No. 8,681,890 B2) in view of Rooyen (US Patent No. 7,940,871 B2) and Hasegawa (US Patent No. 8,488,702 B2).
With regard to claims 1 and 6, Petrovic discloses the claimed invention including: 
a.	a characteristic variable antenna (e.g. 220 and 225 in FIG. 2) configured to be able to select or switch antenna characteristics (MUX 225 selects/switches the antenna output wherein the output is an “antenna characteristic” according to the application in paragraph [0020], lines 1-3 and Fig. 1. See also column 4, lines 15-16.) in accordance with a predetermined periodic variable timing (see control module 250 and MUX control in Fig. 2; and column 4, lines 16-24); 
b.	an RF unit (e.g. 230 and 232 in Fig. 2 wherein the corresponding structure for “RF unit” is an RF front end as described in paragraph [0021]) configured to perform a reception process (via filter 230 and automatic gain control circuit 232) on a signal received by the characteristic variable antenna and output an analog signal (see output of automatic gain control circuit 232 that is provided to the input of the analog to digital converter (ADC) 234) on which the reception process has been performed; 
c.	an ADC unit (e.g. 234 in Fig. 2) configured to convert the analog signal input from the RF unit (i.e. the output of automatic gain control circuit 232) into a digital signal by sampling the analog signal (see column 5, lines 51-52) at a sampling period correspond to the variable time timing of the antenna characteristics of the characteristic 
d.	a signal dividing unit (e.g. 275 in Fig. 2 and column 5, lines 51-54) configured to divide the digital signal input from the ADC unit (e.g. 238 in Fig. 2) into different digital signals (e.g. 262 in Fig. 2 and column 5, lines 51-54) in accordance with the antenna characteristics (see column 4, lines 24-26 wherein DeMUX 275 has the same switch positions as MUX 225 and column 5, lines 24-27 wherein the control signals for the mux 224 and demultiplexer 275 are coherent and time synchronized/aligned) and output the divided different digital signals (see “separate digital signals” in column 5, lines 51-54); 
e.	a MIMO demodulation unit (e.g. 270 and 280 in Fig. 2) configured to receive inputs of the different digital signals (e.g. 262 in Fig. 2) divided by the signal dividing unit; and
f. 	a control unit (e.g. 250 in Fig. 2) configured to give a predetermined variable timing at which the antenna characteristics of the characteristic variable antenna are periodically selected or switched to the characteristic variable antenna in accordance with the sampling period of the ADC unit (see column 4, lines 22-24 and column 5, lines 24-30 wherein the sampling clock and control signal for mux are coherent and time synchronized/aligned for proper routing). 
Petrovic does not teach the apparatus as a base station or a MIMO-OFDM demodulation unit in the apparatus. Rooyen discloses using a multiple receive antenna system having reduced complexity in a base station. (See column 5, lines 53-55) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the apparatus of Petrovic in a base station (as taught 
Petrovic in view of Rooyen does not disclose a MIMO-OFDM demodulation unit in the base station apparatus. Hasegawa discloses a MIMO-OFDM communication system with a multi-antenna receiver having a plurality of receiving units (see 220 in FIG. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna system with a shared ADC unit as taught by Petrovic in view of Rooyen as the receiver of the MIMO-OFDM system in Hasegawa order to reduce the cost and power consumption of a base station in a  MIMO-OFDM communication system. It is implicit that using antenna system disclosed by Petrovic in view of Rooyen in a receiver apparatus of a MIMO-OFDM communication system requires a MIMO-OFDM demodulation unit in the receiver in order to recover the transmitted data in the MIMO-OFDM system thereby reading on the claimed invention.
With regard to claim 3, Petrovic in view of Rooyen and Hasegawa disclose a characteristic variable antenna including plurality of antenna elements having different characteristics and a combination unit to combine the outputs of the elements in different combinations. Rooyen discloses characteristic variable antennas that have a plurality of antenna elements having different characteristics and a combination unit to combine the outputs of the elements in different combinations. (See FIGs. 20 and 24) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the “characteristic variable antenna” (210 and 225 in Petrovic) with one of the characteristic variable antennas disclosed by Rooyen to yield predictable results.

Conclusion
Please note that although the Examiner has cited Fig. 2 in Petrovic (and corresponding columns & lines for the embodiment in Fig. 2), Figs. 3 and 4 in Petrovic discloses similar elements that read on some of the limitations in the respective claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorsuch et al. (US Patent No. 7,860,182 B2) discloses a communication device with a characteristic variable antenna, an RF unit, an ADC unit, a signal dividing unit, a demodulation unit and a control unit. (See FIGs. 2 and 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/BETSY DEPPE/Primary Examiner, Art Unit 2633